          Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    EIRIK K. ROBERTSTAD; CHRISTINE L. LESTER,
                                                         Civil No. 3:20-cv-1513 (JBA)
          Plaintiffs,

          v.                                             June 14, 2021

    PETER J. HENRY,

          Defendant.

                    ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

         Plaintiffs Eirik Robertstad and Christine Lester bring this lawsuit for compensatory

damages, punitive damages, and attorney fees and costs against Peter Henry, a social

worker employed by the State of Connecticut. (Compl. [Doc. # 1].) Plaintiffs allege that

Defendant improperly removed Robertstad’s minor children and Lester’s grandchildren,

M.R. and E.R., from Lester’s home “on or about September 10, 2020.” (Id. ¶¶ 4, 7.) At the

time of their removal, Plaintiff Lester was the minor children’s licensed foster parent. (Id. ¶

4.) Plaintiffs claim that this unilateral removal was contrary to law and amounted to

intentional infliction of emotional distress and denial of substantive due process in

violation of the Fourteenth Amendment. (Id. ¶¶ 9-10.) Defendant moves to dismiss the

Complaint for lack of subject matter jurisdiction and failure to state a claim upon which

relief can be granted, articulating ten distinct reasons why dismissal is appropriate. (Mot.

to Dismiss [Doc. # 35].)

      I. Background

         Plaintiff Robertstad alleges that he is the father of minor children M.R. and E.R., and

Plaintiff Lester alleges that she is the paternal grandmother of the children. 1 (Compl. ¶ 4.)


1 At oral argument, Plaintiffs ultimately conceded that the Court should not treat M.R. as a
biological child or grandchild of theirs. Given the Parties’ agreement, the Court will treat
only E.R. as a biological relative of Plaintiffs.
          Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 2 of 10




Lester was granted custody of the minor children on September 30, 2019 by approval of

the Connecticut Superior Court and was to retain custody “until such time as custody could

be returned to the plaintiff Eirik Robertstad.” (Compl. ¶ 6.) “On or about September 10,

2020,” Defendant allegedly “seized the two minor children, removed them unilaterally from

the custody of both plaintiffs, and placed them in foster care.” (Id.) The removal of the

children caused Plaintiffs “severe emotional distress.” (Id. ¶ 9.)

   II. Legal Standard

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). To determine whether an allegation is plausible, a court must accept

all the factual allegations as true, while disregarding any conclusory allegations or mere

recitals of legal elements. Id. at 663. Then the court must read all the well-pleaded

allegations and conclude whether there are sufficient facts to “nudge[] their claims across

the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       “When considering a motion to dismiss [for lack of subject matter jurisdiction]

pursuant to Rule 12(b)(1), the court must take all the facts alleged in the complaint as true

and draw all reasonable inferences in favor of plaintiff.” Sweet v. Sheahan, 235 F.3d 80, 83

(2d Cir. 2000). “A plaintiff asserting subject matter jurisdiction has the burden of proving

by a preponderance of the evidence that it exists.” Morrison v. Nat’l Austl. Bank Ltd., 547

F.3d 167, 170 (2d Cir. 2008) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir.

2000)).

   III. Discussion

       A. Consideration of State Court Documents

       Defendant requests that the Court take judicial notice of certain facts from the

related state court proceedings involving Plaintiffs and the minor children, including that


                                               2
         Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 3 of 10




Plaintiff Robertstad was arrested and charged on September 10, 2020 with two counts of

risk of injury to the minor children and, as a result, was subject to protective orders with

the children on September 11, 2020. (Def.’s Mem. [Doc. # 35-1] at 4, 6.) Defendant attached

many of these state court documents to his Motion to Dismiss, including detailed

allegations by another social worker as to the unsafe conditions in which the minor

children were living. (See, e.g., Social Worker Affidavit, Ex. 1 to Mot. to Dismiss [Doc. # 35-2]

at 5-9.) Plaintiffs object to their consideration arguing that “for purposes of deciding the

motion, the court must rely on the allegations contained on the face of the complaint”

except to the extent that a court can consider documents that were integrally relied upon,

which these documents are not. (Pls.’ Mem. at 1-2.)

       When assessing a motion to dismiss, courts may consider “matters of which judicial

notice may be taken.” Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993). “The

court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is

generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and

readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.

Evid. 201(b). “Because the effect of judicial notice is to deprive a party of the opportunity to

use rebuttal evidence, crossexamination, and argument to attack contrary evidence,

caution must be used in determining that a fact is beyond controversy under Rule 201(b).”

Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir.

1998). A court can consider opinions and decisions from other proceedings “on a motion to

dismiss only to establish the existence of the opinion, not for the truth of the facts asserted

in the opinion.” Global Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d

Cir. 2006); see also Kramer v. Time Warner, Inc., 937 F.2d 767, 774 (2d Cir. 1991) (“[C]ourts

routinely take judicial notice of documents filed in other courts, . . . not for the truth of the

matters asserted . . ., but rather to establish the fact of such litigation and related filings.”);

City of Amsterdam v. Daniel Goldreyer, Ltd., 882 F. Supp. 1273, 1279 (E.D.N.Y. 1995) (“[T]he


                                                3
         Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 4 of 10




order of Judge Greenfield in the state action cannot be recognized as a finding of fact in this

federal action. . . [and] cannot be taken as true for the purpose of resolving this action.”).

       The Court therefore will consider the exhibits submitted by Defendant only for the

limited purpose of showing that the proceeding or legal action took place on a particular

date, but not to prove the truth of the matters asserted therein. For instance, the Court will

judicially notice that the Superior Court ordered on October 10, 2019 that temporary care

and custody of the minor children was vested in the Connecticut Department of Child and

Family Services, (See M.R. Order of Temporary Custody, Ex. 1 to Mot. to Dismiss [Doc. # 35-

2] at 2; E.R. Order of Temporary Custody, Ex. 2 to Mot. to Dismiss [Doc. # 35-2] at 15), and

that a protective order imposed on Plaintiff Robertstad with regard to the minor children

was entered on September 16, 2020, (Order Granting Mot. to Cease Visitation, Ex. 10 to

Mot. to Dismiss [Doc. # 35-2] at 48-52). However, the Court will not consider the

underlying factual findings and allegations related to these orders, including the affidavit of

the social worker who explained her basis for believing that the children were in

immediate danger.

       B. Standing as to Plaintiff Robertstad

       Article III of the U.S. Constitution limits federal courts’ jurisdiction to “cases and

controversies.” U.S. CONST.   ART.   III, § 1. The cases and controversies requirement “serves to

identify those disputes which are appropriately resolved through the judicial process.”

Whitmore v. Arkansas, 495 U.S. 149, 155 (1990). The Supreme Court held that

       The irreducible constitutional minimum of standing contains three elements. First,
       the plaintiff must have suffered an injury in fact – an invasion of a legally protected
       interest which is (a) concrete and particularized and (b) actual or imminent, not
       conjectural or hypothetical. Second, there must be a causal connection between the
       injury and the conduct complained of – the injury has to be fairly traceable to the
       challenged action of the defendant, and not the result of the independent action of
       some third party before the court. Third, it must be likely, as opposed to merely
       speculative, that the injury will be redressed by a favorable decision.




                                                  4
         Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 5 of 10




Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992) (internal quotations, citations,

and alterations omitted). “The party invoking federal jurisdiction bears the burden of

establishing these elements.” Id. at 561.

       Plaintiff Robertstad did not clearly articulate in his pleadings which constitutionally

protected interest he believes Defendant invaded and thus what cognizable injury he

suffered. At oral argument, he clarified that he alleges his constitutional right to visitation

with the children was invaded. But Plaintiff Robertstad’s claim that he was denied

visitation is not fairly traceable to the Defendant’s alleged conduct of unilaterally removing

the minor children from Plaintiff Lester’s custody. On October 16, 2019, the Superior Court

had granted Plaintiff Robertstad visitation “with both children for [a] minimum of 2 times

weekly for [a] minimum of 1 hour each.” (Oct. 16 Order, Ex. 3 to Mot. to Dismiss [Doc. # 35-

2] at 28.) However, on September 11, 2020, the Superior Court put in place protective

orders related to both minor children and Plaintiff Robertstad, which forbade Plaintiff

Robertstad from “contact[ing] the protected pe[ople] in any manner, including by written,

electronic or telephone contact.” (Protective Orders, Ex. 10 to Mot. to Dismiss [Doc. # 35-2]

at 51-53.) Thus, Plaintiff Robertstad was precluded from having visitation with the minor

children the day after Defendant moved them to an alternative foster care placement on

September 10, 2020. 2 Plaintiff Robertstad’s inability to visit with the minor children was

not the result of Defendant’s actions, but the result of the protective orders issued by the

state court. Moreover, Plaintiff Robertstad does not allege that his ability to have visitation

with the children was contingent on Plaintiff Lester having physical custody of them, nor

does the state court order granting him visitation make any such specification, (see Oct. 19

Order). Even if Plaintiff Robertstad had been permitted to visit with the minor children at

2 Plaintiffs maintain that the minor children were removed from Plaintiff Lester’s home “on
or about September 10, 2020,” (Compl. ¶ 7), whereas Defendant asserts, without
corroboration, that they were removed on September 18, 2020, (Mot. to Dismiss at 6).
Since the Court must accept Plaintiffs’ allegations as true, it will treat the children as having
been removed from the home on September 10, 2020 for the purpose of this motion.
                                               5
         Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 6 of 10




the time of their removal, there is no allegation linking their removal to his inability to

subsequently visit with them. Indeed, there were no allegations in the Complaint about

visitation whatsoever.

       Because Plaintiff Robertstad fails to plead facts making it more likely than not that

his constitutional injury – his inability to have visitation with the minor children – was

caused by Defendant’s conduct, he lacks standing as to this claim, and his constitutional

claim is therefore dismissed.

       C. Qualified Immunity

       Qualified immunity “protects government officials ‘from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). This doctrine

“balances two important interests—the need to hold public officials accountable when they

exercise power irresponsibly and the need to shield officials from harassment, distraction,

and liability when they perform their duties reasonably.” Id. To determine whether

qualified immunity applies, a court “must decide whether the facts that a plaintiff has

alleged or shown make out a violation of a constitutional right” and “whether the right at

issue was clearly established at the time of defendant’s alleged misconduct.” Id. at 232

(citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). The district court may exercise its “sound

discretion in deciding which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances of the particular case at hand.” Id. at 236.

       “Because qualified immunity is ‘an immunity from suit rather than a mere defense

to liability . . . it is effectively lost if a case is erroneously permitted to go to trial.’” Id.

(quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). Thus, qualified immunity questions

must be resolved “at the earliest possible stage in litigation.” Hunter v. Bryant, 502 U.S. 224,

227 (1991). Nevertheless, defendants “presenting an immunity defense on a Rule 12(b)(6)


                                                6
         Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 7 of 10




motion instead of a motion for summary judgment must accept the more stringent

standard applicable to this procedural route.” McKenna v. Wright, 386 F.3d 432, 436 (2d

Cir. 2004). Defendants therefore face “a formidable hurdle” in asserting qualified immunity

in a motion to dismiss and are “not usually successful.” Chamberlain Estate of Chamberlain

v. City of White Plains, 960 F.3d 100, 111 (2d. Cir. 2020) (internal quotations omitted).

Thus, where a plaintiff plausibly alleges that a government official violated his or her

clearly established right, a qualified immunity defense cannot succeed at the motion to

dismiss stage. See id. at 112-113 (denying qualified immunity because the appellant had

“plausibly alleged that the officers’ warrantless entry into [his] home was not justified by

exigent circumstances and was, therefore, a violation of his clearly established rights under

the Fourth Amendment”). Dismissal is appropriate only where “the officers’ qualified

immunity defense is . . . clearly established by [the] allegations.” Id. at 112.

       Plaintiff Lester claimed at oral argument that, as the biological grandmother of E.R.

and “psychological grandmother” of M.R., her relationship with the minor children was

constitutionally protected and that Defendant invaded that relationship by removing the

children from her home. Plaintiff does not point to caselaw supporting a recognized liberty

interest in such a relationship, though the Second Circuit has issued several options

addressing the related issue of the constitutional rights of kinship foster parents, which the

Court finds instructive.

       In Rivera v. Marcus, a Connecticut foster mother who was also the half-sister of one

of the foster children alleged a violation of her due process rights when the foster children

were removed from her home. 696 F.2d 1016 (2d Cir. 1982). In affirming the district

court’s denial of the defendant’s motion to dismiss, the Second Circuit found that although

foster parents do not typically have a liberty interest in a relationship with their foster

children, this situation differed because the plaintiff was “related biologically” to the foster

children, “[t]hey lived together as a family for several years before the foster care


                                                 7
         Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 8 of 10




agreement was consummated,” and there was little likelihood that either natural parent

would ever care for the children again. Id. at 1024. In affirming the district court’s judgment

that the foster mother’s due process rights had been violated, the Second Circuit elaborated

that the plaintiff “cared for . . . the children almost from birth and continued to function as

their ‘surrogate mother’ after [their biological mother] was institutionalized,” emphasizing

that the plaintiff “assumed responsibility for [the foster children] well before the foster

care agreement was consummated.” Id. The Second Circuit reiterated the importance of

these considerations in Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997), where

it affirmed dismissal of a complaint, explaining that an adopted child did not have a

constitutionally protected liberty interest in associating with his biological sister because

the two had “never lived together” and “did not have the type of ongoing relationship

present in Rivera.” 3 Id.
       In order for a right to be clearly established, the right cannot be articulated “as a

broad general proposition, but in a particularized sense so that the contours of the right are

clear to a reasonable official.” Reichle v. Howards, 566 U.S. 658, 665 (2012). As such,

“existing precedent must . . . place[] the statutory or constitutional question beyond

3 The Second Circuit subsequently affirmed a district court’s denial of a motion for
judgment on the pleadings on qualified immunity grounds where the plaintiff alleged that
the defendant interfered with his relationships with his father, siblings, wife, and children.
Patel v. Searles, 305 F.3d 130, 136 (2d Cir. 2002). Although it reached this conclusion
without analyzing factors like cohabitation, this case does not alter the Court’s analysis.
First, the Second Circuit explained that “[t]he husband/wife and parent/child relationships
are obviously among the most intimate” and deserve “the highest level of constitutional
protection.” Id. Plaintiff Lester does not allege a husband/wife or parent/child relationship
that would entitle her to the highest presumption of constitutional protection. Second, the
Second Circuit declined to dismiss the case because it was unable to conclude that “the
plaintiff can prove no set of facts in support of his claim.” Id. at 139 (quoting Conley v.
Gibson, 355 U.S. 41 (1957)). The Conley standard no longer applies, and plaintiffs must now
make allegations that “nudge[] their claims across the line from conceivable to plausible.”
Twombly, 550 U.S. at 547. Without any specific allegations characterizing the nature of the
relationship between Plaintiff Lester and her biological and psychological grandchildren,
she cannot state a claim for a violation of a fundamental right to associate with family
members.
                                              8
         Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 9 of 10




debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Plaintiff Lester has not met this

burden. While there is some authority in this circuit that a kinship foster parent may have a

constitutionally protected liberty interest in his or her relationship with a foster child

where the kinship foster parent essentially served as a surrogate parent, there is none

indicating that a grandmother who fostered a grandchild, much less a “psychological

grandchild,” for one year has any such right. The Court therefore concludes that any

constitutional right Plaintiff Lester might have to a relationship with the minor children is

not clearly established, and her constitutional claim must be dismissed on qualified

immunity grounds.

       D. State Law Claims

       Having dismissed both Plaintiffs’ constitutional claims against Defendant, the Court

declines to exercise supplemental jurisdiction over their remaining state law claims of

intentional infliction of emotional distress. A district court “may decline to exercise

supplemental jurisdiction . . . if . . . the district court has dismissed all claims over which it

has original jurisdiction. 28 U.S.C. § 1367. Supplemental jurisdiction is therefore “a matter

of discretion, not of right.” Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 165 (D. Conn.

2005) (citing United Mine Workers v. Gibbs, 383 U.S. 715, 715-726 (1966)). Where all

federal claims are eliminated before trial, “the balance of factors to be considered under the

pendent jurisdiction doctrine – judicial economy, convenience, fairness, and comity – will

point toward declining to exercise jurisdiction over the remaining state-law claims.”

Carnegie Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).




                                                9
        Case 3:20-cv-01513-JBA Document 40 Filed 06/14/21 Page 10 of 10




    IV. Conclusion

       For the foregoing reasons, Defendant’s Motion to Dismiss is GRANTED as to

Plaintiffs’ constitutional claims. The Court declines to exercise supplemental jurisdiction

over Plaintiffs’ state law claims. The Clerk is directed to dismiss the Complaint and close

this case.


                                         IT IS SO ORDERED.

                                            /s/
                                         Janet Bond Arterton, U.S.D.J.


                              Dated at New Haven, Connecticut this 14th day of June 2021.




                                            10
